Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 16, the closest prior art, Baba et al (U.S. Patent 5,442,955) in view of Ribbens et al (U.S. Patent 5,495,415), Miura et al (U.S. Pre-Grant Publication 2018/0340863), and Malaczynski (U.S. Pre-Grant Publication 2011/0072893), does not teach or suggest the mapping outputting probabilities that misfire has occurred where the probabilities are quantified into a continuous variable in a predetermined range that is greater than 0 and less than 1; the mapping including a neural network having one intermediate layer, and a softmax function which normalizes outputs of the neural network so that a sum of the probabilities of misfires is equal to 1; and determination process that determines presence or absence of a misfire based on an output of the mapping, which takes the time series data as inputs, by calculating original probabilities, which are parameters correlated positively with the probabilities that a misfire has occurred, inputting the original probabilities into the softmax function to obtain the probabilities that a misfire has occurred, and comparing a maximum value of the probabilities that a misfire has occurred to a threshold value. A person having ordinary skill in the art would not have found it obvious to perform these functions in this specific application given that there is no similar teaching in the relevant prior art.
Regarding independent claims 14 and 15, the closest prior art does not teach the separate control structures and specific configuration of the separate control structures to perform each of the recited functions. A person having ordinary skill in the art would not have found it obvious to implement the novel set of functions in this particular arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747